DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/06/2022.
In the instant Amendment, claims 2-21 have been added; claim 1 was cancelled; and claims 2, 9 and 16 are independent claims.  Claims 2-21 have been examined and are pending.  This Action is made FINAL.

Response to Arguments
The objection to the claim 1 is moot due to cancelation of the claim by applicant.
The Double Patenting rejection of Patent No. 8893009 is withdrawn due to cancelation of the claim by applicant.
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new references Raleigh et al. (US 2015/0026761) and Wright et al. (US 2004/0123153) used to address the limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10716006. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 2, 9 and 16 of the instant application are encompassed all limitations recited in claim 1 of the patent ‘006 (please refer to comparison table below for details).


Instant Application 16/927387


Patent No. 10716006


Claims 2, 9 and 16: A device/method/ computer-readable non-transitory medium configured to connect to an access network, the device comprising:
a memory storing a device agent; and
a processor configured to execute the device agent to:
store an application program and an access network service policy associated with the application program, wherein the access network service policy includes device agent instructions configured to govern one aspect of an attempted or actual access network communication activity associated with the application program; and








govern, based on the device agent instructions, the one aspect of the attempted or actual access network communication activity associated with the application program.



Claim 1: An end user device comprising:
one or more modems configured to connect to one or more access networks,


one or more device agents configured to:

store a plurality of application programs and a corresponding access network service policy associated with each of the application programs, each of the corresponding access network service policies comprising, for the corresponding application program: information about a corresponding application credential associated with the corresponding application program, and
device agent instructions configured to govern at least an aspect of attempted or actual access network communication activity associated with the corresponding application program, and
for each given one of the plurality of application programs, perform the following operations in any order:
govern the at least an aspect of attempted or actual access network communication activity associated with the given application program, based at least in part on the corresponding device agent instructions for the given application program, an
check the given application's configuration using the corresponding information about the corresponding application credential and, in the case that the application configuration check does not pass, then take an action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 2-4, 7-11, 14-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh et al. (“Raleigh,” US 2015/0026761).

Regarding claim 2: Raleigh discloses a device configured to connect to an access network, the device comprising:
a memory storing a device agent (Raleigh: ¶0417 a memory coupled to the processor); and
a processor configured to execute the device agent (Raleigh: ¶0417 a processor, such as a processor configured to execute instructions) to:
store an application program and an access network service policy associated with the application program, wherein the access network service policy includes device agent instructions configured to govern one aspect of an attempted or actual access network communication activity associated with the application program (Raleigh: ¶0265 end-user device 100 stores in memory (e.g., application program store 830 of FIG. 38) an application program configured to execute on end-user device 100 to access one or more data services over an access network [] end-user device 100 also stores (e.g., in application credential and policy store 810) a network access policy comprising one or more first instructions to be applied when the application program initiates or attempts to initiate communications over the first wireless access network; ¶0115 access control integrity agent 1694 [] control aspects for any subset of service activities); and
govern, based on the device agent instructions, the one aspect of the attempted or actual access network communication activity associated with the application program (Raleigh: ¶0091 one or more agents on end user device 100 are configured to prevent unauthorized modifications, updates, or replacements of the application software).

Regarding claim 3: Raleigh discloses the device of claim 2.
Raleigh further disclose wherein governing the aspect of the attempted or actual access network communication activity comprises: controlling the attempted or actual access network communication activity (Raleigh: ¶0266 the one or more device agents prevent modifications, updates, and replacements of the application software unless a credential associated with the purported update matches a credential of the installed application).

Regarding claim 4: Raleigh discloses the device of claim 3.
Raleigh further discloses wherein controlling the aspect of the attempted or actual access network communication activity comprises: limiting, based on the device agent instructions, a background access network communication activity associated with the application program (Raleigh: ¶0326 user defined limitations can be modified based on whether the user wishes to allow the access network communication activity for a given classification to occur in the background or not).

Regarding claim 7: Raleigh discloses the device of claim 2,
Raleigh further discloses wherein governing the aspect of the attempted or actual access network communication activity comprises: forming an accounting measure of the attempted or actual network access communication activity associated with the application programs (Raleigh: ¶0098 service monitor agent 1696 is responsible for accounting and reporting the access network service usage for end-user device 100; ¶0108 a common service usage or service activity measure is total traffic usage associated with one or more applications).

Regarding claim 8: Raleigh discloses the device of claim 2,
Raleigh further discloses wherein governing the aspect of the attempted or actual access network communication activity comprises: providing a user notification to a user interface of the device, the user notification containing an accounting measure of the attempted or actual network access communication activity associated with the application programs (Raleigh: ¶0102 the access network policy instruction provided by policy control agent 1692 to a policy enforcement agent can comprise a service notification policy in which a notification associated with the access network service is presented through a user interface of end-user device 100 (e.g., user interface 1697) [] the notification indicates an amount of service used [] the notification indicates an amount of service remaining).

Regarding claim 9: A method for use by a device configured to connect to an access network, the method comprising:
storing an application program and an access network service policy associated with the application program, wherein the access network service policy includes device agent instructions configured to govern one aspect of an attempted or actual access network communication activity associated with the application program (Raleigh: ¶0265 end-user device 100 stores in memory (e.g., application program store 830 of FIG. 38) an application program configured to execute on end-user device 100 to access one or more data services over an access network [] end-user device 100 also stores (e.g., in application credential and policy store 810) a network access policy comprising one or more first instructions to be applied when the application program initiates or attempts to initiate communications over the first wireless access network; ¶0115 access control integrity agent 1694 [] control aspects for any subset of service activities); and
governing, based on the device agent instructions, the one aspect of the attempted or actual access network communication activity associated with the application program (Raleigh: ¶0091 one or more agents on end user device 100 are configured to prevent unauthorized modifications, updates, or replacements of the application software).
 
Regarding claims 10-11: Claims 10-11 are similar in scope to claims 3-4, respectively, and are therefore rejected under similar rationale.

Regarding claims 14-15: Claims 14-15 are similar in scope to claims 7-8, respectively, and are therefore rejected under similar rationale.

Regarding claim 16: Raleigh discloses a computer-readable non-transitory medium having stored thereon instructions, which when executed by a hardware processor of a device configured to connect to an access network, perform a method comprising:
storing an application program and an access network service policy associated with the application program, wherein the access network service policy includes device agent instructions configured to govern one aspect of an attempted or actual access network communication activity associated with the application program (Raleigh: ¶0265 end-user device 100 stores in memory (e.g., application program store 830 of FIG. 38) an application program configured to execute on end-user device 100 to access one or more data services over an access network [] end-user device 100 also stores (e.g., in application credential and policy store 810) a network access policy comprising one or more first instructions to be applied when the application program initiates or attempts to initiate communications over the first wireless access network; ¶0115 access control integrity agent 1694 [] control aspects for any subset of service activities); and
governing, based on the device agent instructions, the one aspect of the attempted or actual access network communication activity associated with the application program (Raleigh: ¶0091 one or more agents on end user device 100 are configured to prevent unauthorized modifications, updates, or replacements of the application software).

Regarding claims 17-18: Claims 17-18 are similar in scope to claims 3-4, respectively, and are therefore rejected under similar rationale.

Regarding claim 21: Claim 21 is similar in scope to claim 7, and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al. (“Raleigh,” US 2015/0026761) in view of Wright et al. (“Wright,” US 2004/0123153).

Regarding claim 5: Raleigh discloses the device of claim 2.
Raleigh does not explicitly disclose display, to a user, a plurality of access network service policy configuration options for the applications program, accept, from the user, a user selection of one of the plurality of access network service policy configuration options, and configure, based on the user selection, one aspect of the access network service policy.
However, Wright discloses display, to a user, a plurality of access network service policy configuration options for the applications program (Wright: ¶0175 a graphical user interface displaying examples of combinations of a location and a security feature, each combination forming the basis of selecting a security policy);
accept, from the user, a user selection of one of the plurality of access network service policy configuration options (Wright: ¶0179 the policy management module 236 receives 502 user input from the user interface module 240 defining criteria for an aspect of a policy); and
configure, based on the user selection, one aspect of the access network service policy (Wright: ¶0179 the policy management module 236 updates 504 the aspect of the policy in accordance with the received user input).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wright with the system/method of Raleigh to include a plurality of access network service policy configuration options for the applications program, accept, from the user, a user selection of one of the plurality of access network service policy configuration options.
One would have been motivated to providing administration of protection of data accessible by one or more mobile devices based upon criteria such as a location associated with a network environment in which each mobile device is operating and/or security features associated with each of the mobile devices (Wright: ¶0011).

Regarding claim 6: Raleigh in view of Wright discloses the device of claim 5.
Raleigh further discloses wherein configuring the one aspect of the access network service policy comprises: configuring, based on a connected network identification, a conditional restriction on network communications for the application program (Raleigh: ¶0131 upon detection of one or more service verification errors [] end-user device 100’s network access, service capabilities and/or traffic shaping are limited, partially restricted or completely restricted).

Regarding claims 12-13: Claims 12-1 are similar in scope to claims 5-6, respectively, and are therefore rejected under similar rationale.

Regarding claims 19-20: Claims 19-20 are similar in scope to claims 5-6, respectively, and are therefore rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439